DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 12 recite, inter alia, a display panel, comprising: a liquid crystal display panel comprising a plurality of subpixels defined by a first mesh structure and arranged in an array; and a dimming liquid crystal panel disposed on a light incident side of the liquid crystal display panel and stacked with the liquid crystal display panel, wherein the dimming liquid crystal panel comprises a plurality of dimming pixels defined by a second mesh structure and arranged in an array, wherein the second mesh structure comprises a plurality of light shielding lines extending along a first direction and having a waveform, each light shielding line of the plurality of light shielding lines comprises a plurality of periodic parts, each periodic part of the plurality of periodic parts comprises a first portion and a second portion which are symmetrical relative to a symmetry axis along a second direction perpendicular to the first direction, the first portion comprises a first segment and a second segment which are connected with adjacent waveform valley points and waveform peak points of the light shielding line, and one end of the first segment and one end of the second segment are located at the same valley point or peak point, a projection length of the first segment and a projection length of the second segment in the first direction are different, and the second portion comprises a third segment which is symmetrical with the second segment relative to the symmetry axis and a fourth segment which is symmetrical with the first segment relative to the symmetry axis, wherein the first mesh structure comprises a plurality of first gate lines extending along the first direction, a plurality of first data lines extending along the second direction and a light shielding matrix disposed on one side of the first gate lines and the first data lines away from the dimming liquid crystal panel, a line width of the first gate line and a line width of the first data line are less than a line width of the light shielding matrix, and the first gate line and the first data line are overlapped with the light shielding matrix in the direction perpendicular to the liquid crystal display panel.
Yasui et al. (US 2019/0258101) discloses a display device (see figures 1-2, for instance) comprising a display panel, the display panel comprising: a liquid crystal display panel (100) comprising a plurality of subpixels (110) defined by a first mesh structure (12a) and arranged in an array (see fig. 2); and a dimming liquid crystal panel (200) disposed on a light incident side of the liquid crystal display panel (100) and stacked with the liquid crystal display panel, wherein the dimming liquid crystal panel comprises a plurality of dimming pixels defined by a second mesh structure (22a) and arranged in an array (see fig. 2). 
Yoshida (US 2020/0050063) discloses a display panel (see figure 1, for instance) having a mesh structure (overlaid by element 4), wherein the second mesh structure comprises a plurality of light shielding lines (including portions of element 4) extending along a first direction (in the direction of element 11) and having a waveform (zigzag pattern in the first direction), each light shielding line of the plurality of light shielding lines comprises a plurality of periodic parts (see figure 1), each periodic part of the plurality of periodic parts comprises a first portion (corresponding to areas 31a, 32a, and 31b) and a second portion (corresponding to areas 32b, 31c, 32c) which are symmetrical relative to a symmetry axis (line 6 of figure 1) along a second direction (parallel element 12) perpendicular to the first direction, the first portion comprises a first segment (portion of 4, corresponding to element 32a) and a second segment (portion of 4, corresponding to element 316) which are connected with adjacent waveform valley points (lowest portions of 4 along line 11) and waveform peak points (highest points of 4 along line 11) of the light shielding line, and one end of the first segment and one end of the second segment are located at the same valley point or peak point (where areas 32a and 21b meet), a projection length of the first segment and a projection length of the second segment in the first direction are different (see fig. 1, area 32a is larger than 31b), and the second portion comprises a third segment (element 4 corresponding to 32b) which is symmetrical with the second segment relative to the symmetry axis and a fourth segment (portion of 4 corresponding to 31c) which is symmetrical with the first segment relative to the symmetry axis (line 6).
However, neither Yasui nor Yoshida discloses wherein the first mesh structure comprises a plurality of first gate lines extending along the first direction, a plurality of first data lines extending along the second direction and a light shielding matrix disposed on one side of the first gate lines and the first data lines away from the dimming liquid crystal panel, a line width of the first gate line and a line width of the first data line are less than a line width of the light shielding matrix, and the first gate line and the first data line are overlapped with the light shielding matrix in the direction perpendicular to the liquid crystal display panel., nor would it have been obvious to do so in combination.
Claims 2-7, 9-11, 13-17 and 19-20 are allowed by virtue of dependency from claims 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/29/2022